                  Case 1:18-cr-00328-KPF Document 165 Filed 05/16/19 Page 1 of 5




(212) 373-3311

(212) 492-0311

rfinzi@paulweiss.com




           May 15, 2019




           BY EMAIL / ECF

           The Honorable Katherine Polk Failla
           United States District Court
           Southern District of New York
           40 Foley Square
           New York, New York 10007

                           Re:    United States v. Anilesh Ahuja, et al.,
                                  18 Cr. 328 (KPF)

           Dear Judge Failla:

                         We write in response to the government’s May 9, 2019 motion (Dkt. 144),
           which seeks an order compelling Mr. Ahuja to waive privilege over and produce
           communications with counsel in order to allow the government to assess whether it should
           move to preclude an advice of counsel defense that has not been asserted.

                           The government’s motion should be denied.

                          Contrary to the premise of the government’s argument, Mr. Ahuja is neither
           asserting an advice of counsel defense nor intending to argue that specific lawyers
           “blessed” certain conduct as lawful. 1 Nor does he plan to elicit or rely on the contents of


           1
                 The defendants’ April 29 proposed requests to charge—submitted prior to an agreed-
                 upon deadline for notifying the government of an intention to assert an advice of
     Case 1:18-cr-00328-KPF Document 165 Filed 05/16/19 Page 2 of 5

Honorable Katherine Polk Failla


any advice provided by counsel. Rather, and consistent with our right to mount a defense,
we intend to offer evidence and make arguments regarding Mr. Ahuja’s good faith and lack
of criminal intent, and to do so based on Mr. Ahuja’s awareness (and support) of the
involvement of counsel at various stages of the events in question.

                Specifically, the defense intends to elicit evidence and argue that Mr. Ahuja
knew that attorneys were involved in the review of the PPI pricing process (including
through PPI’s Valuation Committee), and that he supported the decision to bring attorneys
in to investigate the alleged mismarking. Both facts are wholly independent of the content
of any privileged communications with or advice rendered by counsel. Indeed, they do not
require evidence that Mr. Ahuja spoke with counsel at all. And these facts, if established,
are squarely indicative of his good faith, inconsistent with an intent to defraud, or both.

                The government’s effort to paint Mr. Ahuja’s actions as an effort to “end
run” an advice of counsel defense is wrong. Courts have often recognized the difference
between an advice of counsel defense—which requires that the defense establish certain
particular elements—and arguments like the ones Mr. Ahuja is making here. As then-
Judge (now Justice) Ginsburg held in United States v. White, “acknowledgement that one’s
attorney was present during a conversation is not equivalent to affirmative reliance on his
advice that one’s action is legal” and does not constitute privilege waiver. 887 F.2d 267,
270 (D.C. Cir. 1989); see United States v. Bilzerian, 926 F.2d 1285, 1293 (2d Cir. 1991)
(noting that the district court did not err when it refused to guarantee, prior to defendant’s
own testimony, that the proffered testimony would not “possibly” open the door to “inquiry
into otherwise privileged communications with his attorney,” and stated that defendant
“was free” to deny criminal intent and argue that he acted in “good faith . . . by means of
defense counsel’s opening and closing statements and by his examination of witnesses”).
To hold otherwise “would cut short both the [attorney-client] privilege and the right” to
“put the government to its proof on all elements of the offense.” White, 887 F.2d at 270.
The government’s request in this case ignores that difference, and seeks to put an
impermissible price on Mr. Ahuja’s effort to put the government to its proof and to argue
that he acted in good faith.

               Applying the distinction noted above, courts in this Circuit have allowed
counsel to reference the presence or involvement of lawyers to show a defendant’s lack of
criminal intent during opening and closing statements, and have done so without finding
any waiver of privilege. See, e.g., United States v. Gasparik, 141 F. Supp. 2d 361, 371–72
(S.D.N.Y. 2001) (finding no waiver of privilege when defense counsel asserted in his
opening statement that defendant “did not want to do anything illegal and preferred to be
guided by his attorney” as defense counsel neither “referenced a particular conversation
between [defendant] and [defendant’s attorney]” nor disclosed “any confidential and
privileged information”). Similarly, in United States v. Hatfield, the Court found that
defense counsel’s opening remarks to the effect that an Audit Committee Report was


   counsel defense—left an “if applicable” placeholder for an advice of counsel
   instruction.

                                              2
     Case 1:18-cr-00328-KPF Document 165 Filed 05/16/19 Page 3 of 5

Honorable Katherine Polk Failla


prepared in consultation with lawyers and accountants and that the defendant “hired outside
accountants and attorneys . . . to investigate” did not constitute an invocation of the advice
of counsel defense or a waiver of attorney-client privilege absent reference to a specific
statement made by counsel. See Def.’s Resp. Letter, 06-CR-550 (JS) (E.D.N.Y. Feb. 1,
2010), ECF 811 (enclosed as Ex. A, at 1–2); Order, Hatfield, 06-CR-550 (JS) (E.D.N.Y.
Mar. 26, 2010), ECF 912 (enclosed as Ex. B, at 2).

               Nor is the government entitled to “discovery” on privileged
communications when the defendant is not either “rely[ing] on privileged advice from his
counsel to make his claim or defense,” In re Cnty. of Erie, 546 F.3d 222, 229 (2d Cir.
2008), or implying that attorneys have “blessed” certain conduct, SEC v. Tourre, 950 F.
Supp. 2d 666, 684 (S.D.N.Y. 2013). The reason is simple: because the defendant is not
relying on the argument that his attorney told him his conduct was legal (thereby asserting
an advice of counsel defense), he has not waived privilege over the content of his or anyone
else’s communications with counsel.

                Again, the distinction makes sense. The government argues that principles
of fairness require waiver where a defendant intends to rely on the argument that he acted
in accordance with the advice received from counsel. And in those cases, it is fair for the
government to understand the full context of the advice sought and received. (See Dkt.
144 Ex. E, June 24, 2014 United States v. Tagliaferri Hr’g Tr. 15:20–16:18 (defendant
sought to argue “not that [the attorneys] were just present,” but that they “review[ed]” and
“draft[ed]” documents); Dkt. 144 Ex. D, June 23, 2012 SEC v. Stoker Trial Tr. 965:20–
966:12, 969:2–14 (defendant sought to argue that specific documents were shown to
attorneys who then signed off on the transaction)). But here the defense is not seeking to
elicit evidence (or argue the significance of) the content of any advice. As a result, there
is no need—based on fairness or anything else—to delve into the content of privileged
communications that will not be in issue at trial.

                The cases cited by the government (not a single one of which provides for
the relief sought here) do not say otherwise. In each of these cases, defendants sought to
introduce statements made (or advice given) by an attorney. In Tagliaferri, defense counsel
stated that the defendant himself would testify to “conversations with counsel, things he
was told by counsel, [and] agreements that were reviewed with counsel.” (Dkt. 144 Ex. E,
June 24, 2014 United States v. Tagliaferri Hr’g Tr. 31:3–7). Specifically, defense counsel
sought to argue that defendant’s unlawful conduct was carried out “with the imprimatur of
experienced counsel,” and to adduce testimony of defendant’s “substantial involvement
with and retention of not one but multiple transactional attorneys” who “structur[ed] and
draft[ed] the transactional documents at issue in this case,” and “should have known and
reported to him” that his conduct was unlawful. Def.’s Mem. of Law in Opp’n to Gov’t’s
Mot. in Limine, United States v. Tagliaferri, 13-CR-115 (RA) (S.D.N.Y. June 23, 2014),
ECF 48 (enclosed as Ex. C, at 4). Plainly, that proposed testimony invoked the advice
provided by counsel, a fact defense counsel readily conceded in agreeing to waive
privilege. (Dkt. 144 Ex. E, June 24, 2014 United States v. Tagliaferri Hr’g Tr. 37:14–23).
Indeed, the only reason counsel did not assert a formal advice of counsel defense is because
it was unable to meet the requisite standards to do so. (Id. at 31:16–32:6).

                                              3
     Case 1:18-cr-00328-KPF Document 165 Filed 05/16/19 Page 4 of 5

Honorable Katherine Polk Failla


                The civil cases the government relies on are similarly unavailing, and not
just because they are civil cases that do not implicate the same due process and Fifth
Amendment rights at issue here. In SEC v. Tourre, the Court precluded the defendant from
“put[ting] in the same evidence and express[ing] essentially the same type of reliance that
an advice of counsel defense would provide.” 950 F. Supp. 2d at 683 (emphases added);
see also id. at 682–83. Similarly, in SEC v. Stoker, No. 11 Civ. 7388 (JSR) (S.D.N.Y.
2012), the defendant, unlike Mr. Ahuja, sought to introduce emails at trial demonstrating
the content of privileged communications and the fact that lawyers had blessed the relevant
documents. (Dkt. 144 Ex. D, June 23, 2012 SEC v. Stoker Trial Tr. 982:21–983:7). Not
surprisingly, the Court noted that “if that’s not a reliance of counsel defense, I don’t know
what is,” because whether “the lawyers have signed off” constitutes reliance on counsel.
(Id. at 983:8–10, 984:16–18).

                Finally, the government’s reference to Your Honor’s decision in Efans as
precedent for an order directing a defendant to waive privilege is likewise inapposite. See
United States v. Any and All Funds on Deposit in Account Number 0139874788, at Regions
Bank, held in the name of Efans Trading Corporation, et al., 13 Civ. 7983 (KPF)
(S.D.N.Y.). In Efans—a case that Your Honor viewed as “closer to the traditional advice
of counsel defense”—this Court recognized that involvement of counsel could form the
basis of a defense. See United States v. Efans, 13 Civ. 7983 (KPF), 2016 WL 4535036, at
*9 (S.D.N.Y. Aug. 29, 2016); United States v. Efans, Oct. 17, 2016 Hr’g Tr., ECF 107
(enclosed as Ex. D, at 4:4–6:11). In that case, the government argued that it had not sought
discovery from attorneys that the defendant claimed he had relied on, and that they had
been prevented from asking certain questions of a deponent. (Ex. D, at 7:23–25, 15:18–
16:15). 2

               Your Honor left it to the parties to agree on what additional discovery, if
any, there should be. (Ex. D, at 20:12–21:6). Our understanding is that the parties agreed
to reopen discovery, during which it became clear that the attorney had not provided any
legal advice. As a result, Your Honor instructed the parties at the final pre-trial conference
not to emphasize this individual’s role as an attorney, while recognizing that the fact that
the individual was an attorney was likely to come out at trial. See Feb. 7, 2017 United
States v. Efans, Hr’g Tr., ECF 138 (enclosed as Ex. E, at 35–37). Although Your Honor
surely will know better, it seems clear that Efans did not discuss—much less decide—the
appropriateness of ordering discovery from a defendant in a criminal case for the purposes
of allowing the government to “assess” the need for further motions.

               In sum, Mr. Ahuja has not advanced an advice of counsel defense, and does
not intend to offer evidence of the substance of advice that was sought and received from
counsel. Rather, the defense seeks to make arguments regarding his state of mind,
including his good faith and his lack of criminal intent. Both of those arguments can be
made without reference to the content of any legal advice, and under the circumstances

2
    As Your Honor explained on the record, and as all parties agreed, “[w]ho was in the
    room, who was present, that is not privileged.” (Ex. D, at 10:22–24).

                                              4
        Case 1:18-cr-00328-KPF Document 165 Filed 05/16/19 Page 5 of 5




In light of counsel's representations above, the Court does not believe
that Defendant Ahuja has effected a waiver of the attorney-client
privilege. The Government's motion for production is therefore denied
without prejudice to its renewal if Mr. Ahuja's actual defense at trial
fairly calls for the disclosure of privileged communications.


Dated: New York, New York                 SO ORDERED.
       May 16, 2019



                                          HON. KATHERINE POLK FAILLA
                                          UNITED STATES DISTRICT JUDGE
